*87MEMORANDUM **
Juvenile Female appeals from the 24-month sentence imposed following the district court’s adjudication that she is a juvenile delinquent. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Juvenile Female contends that the district court abused its discretion when it sentenced her to a period of detention, because she was not in need of incarceration to receive rehabilitative services. We conclude that the district court did not abuse its discretion, given the totality of the circumstances and the rehabilitative needs of the juvenile. See United States v. Juvenile, 347 F.3d 778, 787 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.